Title: To James Madison from Elbridge Gerry, 8 November 1812
From: Gerry, Elbridge
To: Madison, James


Cambridge 8th Novr 1812.
I have read, my dear Sir, with inexpressible pleasure, your message to Congress; embracing, in my veiw of it, every important point, & every requisite observation thereon, compatible with elegant precision. Had Congress adjourned to an earlier period, this important document would have probably had a salutary influence on the elections.
I observe with pleasure, that there is soon, to be a legal investigation of the causes of the incomprehensible conduct of Brigadier General Hull. In no instance have I been so unprepared as for that event. It did not, in my mind, exist within the compass of possibilities. My recommendation of him has been a source of mortification. I am informed, for I have not seen him, that he professes to be easy on the subject, from a conviction of good grounds for his Justification. On the possibility of this, I can give no opinion. If the trial, which must attract public attention should be in Boston, or the Vicinity, And you have not selected a Judge advocate, I know of no Lawyer in this State, who would do stricter Justice to the subject, than my son in law James T Austin Esqr.
The conduct of our citizens in their Congressional Elections is mysterious. It does not present a favorable prospect of those for our national Executive.
I addressed Sir a letter to you on the 15th of August, on various subjects, & have the honor to remain with the highest esteem & respect, very sincerely your obedt. Sert
E. Gerry
